Citation Nr: 1606691	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  15-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a nervous condition.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to or aggravated by medications prescribed for service-connected disabilities.  

3. Entitlement to service connection for a left eye condition.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1951 to August 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In his April 2012 claim, the Veteran revoked the Disabled American Veterans' (DAV) permission to serve as his representative.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for GERD and for a left eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current mental health disorder or nervous condition.


CONCLUSION OF LAW

The criteria for service connection for a nervous condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of a letter sent to the Veteran in October 2012 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice also included information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and identified private treatment records.  The Veteran was afforded a VA medical examination in November 2012 for his mental health claim.  The examiner reviewed the claims file, examined the Veteran, and provided an etiology opinion supported by rationale.  Therefore, the examination report is adequate for rating purposes.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II. Service Connection

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and, (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson, 581 F.3d at 1316.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen. 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for a nervous condition.  Service treatment records show the Veteran attempted suicide in June 1951.  In July 1951, he was diagnosed with emotional instability reaction, severe and chronic.  

Available treatment records dated subsequent to service do not show a diagnosed mental health disorder.  During the pendency of the claim, the Veteran has had multiple depression and posttraumatic stress disorder (PTSD) screens which were negative.  See VA screens to include those dated September 2004, December 2005, November 2006, December 2007, March 2013, and February 21, 2014.  

The Veteran had a VA examination in November 2012; however, the only diagnosis found was alcohol abuse, in remission.  The Veteran reported that he had not had a drink in 10 years.  No other disorder was noted.  Moreover, the Veteran denied having mental health symptoms and indicated that he did not believe he had a mental disorder.  The examiner opined that it is less likely as not that the Veteran has a mental health disorder related to service.  The examiner stated that the Veteran has not had psychiatric treatment since his suicide attempt in 1951 and that the Veteran denied having any current mental disorder.  The examiner concluded that the Veteran does not have a nervous disorder or a psycho-physiological condition related to his military service.

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997).  In this case, the evidence does not show and the Veteran does not contend that he has a current mental health disorder.  As such, the Board finds the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a nervous disorder is denied.


REMAND

Reason for Remand: To schedule VA examinations.

The Veteran seeks service connection for GERD.  The Board observes that the Veteran initially requested service connection based on medications prescribed for his service-connected fracture of the right pubic bone, bilateral sensorineural hearing loss or fracture of the ribs.  In November 2012, a VA examiner provided an opinion addressing the relationship between GERD and medications.  Subsequently, the Veteran indicated that his GERD started during service or shortly thereafter.  The Board observes that in November 1953, only three months after separation from service, the Veteran reported having had recurrent epigastric pain since September 1953.  Since the November 2012 VA examiner was not asked and therefore did not provide an opinion addressing direct service connection, the Board finds a remand is necessary to obtain an addendum opinion addressing the relationship between GERD and service, if any.

Regarding the left eye, the Veteran has consistently reported that he has had left eye symptoms since service.  For example, in July 1982, the Veteran reported having itching and tearing of the left eye for four months and of having poor vision in the left eye since service due to a bullet in the left side of his head.  The Veteran is competent to report symptoms such as blurry vision and itchy and watery eyes, etc.  VA treatment records show current diagnoses of tear film insufficiency, senile cataracts, and amblyopia of the left eye.  Since the evidence suggests that there may be a nexus between service and the current left eye disorders, the Board finds the low threshold has been met for providing the Veteran a VA examination to determine the nature and etiology of his left eye disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Schedule the Veteran for a VA examination to determine the etiology of his GERD.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of the electronic claims file in the examination report.

After conducting all necessary testing, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD is related to service or any service-connected disability, to include whether any service-connected disability or medication prescribed to treat a service-connected disability has aggravated the condition.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to determine the etiology of his left eye disorder.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of the electronic claims file in the examination report.

All necessary testing must be conducted.

For each diagnosis of the left eye, including but not limited to tear film insufficiency, senile cataracts, and amblyopia of the left eye, opine whether it is at least as likely as not (50 percent or greater probability) that the condition manifested during or is otherwise related to service.

The examiner should provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


